Case: 11-30543      Document: 00511754380          Page: 1     Date Filed: 02/10/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                FILED
                                                                            February 10, 2012

                                      No. 11-30543                            Lyle W. Cayce
                                    Summary Calendar                               Clerk



KELVIN WELLS,

                                                    Plaintiff - Appellant
v.

DOUG WELBORN, Clerk of Court; THE FAMILY COURT, 19th J.D.C.; A.J.
KLING, Judge,

                                                    Defendants - Appellees



                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                          Dist. Ct. Docket No. 3:11-CV-32


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Kelvin Wells appeals1 the district court’s dismissal of his complaint for
“violation of due process clause and equal protection” which asked the district



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
         Wells included his notice of appeal with his motion for relief from judgment in the
same document. Because the court denied the motion for relief, we conclude that the notice
of appeal is effective as of the date of the court’s denial to appeal the district court’s June 7,
2011 judgment. Burt v. Ware, 14 F.3d 256, 260 (5th Cir. 1994).
   Case: 11-30543    Document: 00511754380      Page: 2   Date Filed: 02/10/2012



                                   No. 11-30543

court to assume jurisdiction of the state court matters and award damages for
civil rights violations. Wells claims that his state court complaints and filings
have been ignored by Judge Kling and the clerk of court, Doug Welborn, acting
with discriminatory intent.
      Wells fails to address the district court’s conclusion that the “East Baton
Rouge Family Court” is not a juridical entity, so he has abandoned any argument
regarding that party. Brinkmann v. Abner, 813 F.3d 744, 748 (5th Cir. 1993)
      With respect to the district court’s conclusion that Judge Kling is entitled
to absolute immunity, Wells fails to point to any facts showing that Judge Kling
acted outside his judicial authority. His citation to Hafer v. Melo, 502 U.S. 21
(1991), dealing with individual capacity liability of a non-judicial government
official for employment decisions, is inapposite to the facts (such as they can be
discerned) of this case. Indeed, Hafer distinguished the case before it from the
case of judges carrying out their judicial duties. Id. at 30-31.
      We also agree with the district court’s conclusion regarding the allegations
against the Clerk of Court, Doug Welborn. Ashcroft v. Iqbal, 556 U.S. 662, __,
129 S. Ct. 1937, 1949-50 (2009).
      Finally, Wells’s request that the federal district court “take control” of the
state court proceedings runs afoul of the Rooker-Feldman doctrine. District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923).
      AFFIRMED.




                                         2